Order entered October 7, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00389-CV

                JOHN HURT AND LESLEA HURT, Appellants

                                          V.

      AMALENDU GOSWAMI AND HARSHA GOSWAMI, Appellees

                On Appeal from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-02059-2020

                                      ORDER

      Before the Court are appellants’ October 3, 2022 motion under Texas Rule

of Appellate Procedure 34 and October 4, 2022 motion for leave from briefing

order. Appellants assert in the rule 34 motion that their request to the trial court to

have the clerk’s record supplemented with copies of “communications between

then pro se [appellant] John Hurt and the [county court] (chiefly its staff or clerk)

concerning the scheduling or failure to set certain hearings” was denied and they

ask that we order the county court to file the requested communications in a
supplemental clerk’s record. Appellants request in the motion concerning the brief

that the briefing deadline be suspended pending supplementation of the clerk’s

record as well as supplementation of the reporter’s record. Appellants explain they

have paid the reporter’s fee for the record to be supplemented with proceedings

that occurred in County Court at Law No. 5 in a related case that was subsequently

consolidated into the underlying case.

      We GRANT the rule 34 motion TO THE EXTENT that Mr. Hurt may file

with the trial court clerk copies of the communications he had with the county

court, its staff, or its clerk “concerning the scheduling or failure to set certain

hearings.” Any copies of such communications shall be filed with the trial court

clerk no later than October 14, 2022. Should the copies be filed, Collin County

Clerk Stacey Kemp SHALL FILE, no later than October 19, 2022, a supplemental

clerk’s record containing those copies. If the copies are not filed, Ms. Kemp shall

state so in writing.

      We GRANT the motion concerning the brief TO THE EXTENT that

appellants’ brief shall be filed within thirty days of the filing of the later of the

supplemental reporter’s record or supplemental clerk’s record/verification. We

caution appellants that the supplemental reporter’s record of the proceedings that

occurred in County Court at Law No. 5 will be considered by the Court only to the

extent the county court in this case considered them. See AAA Navi Corp. v.
Parrot-Ice Drink Prod. of Am., Ltd., 119 S.W.3d 401, 403 (Tex. App.—Tyler

2003, no pet.) (appellate court cannot consider documents not considered by trial

court).

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Lance Baxter, Presiding Judge of County Court at Law No. 3; Ms.

Kemp; Crystal Cannon, Official Court Reporter for County Court at Law No. 5;

and, the parties.

                                           /s/   KEN MOLBERG
                                                 JUSTICE